DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 January 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 discloses “repeating the steps of acquiring, comparing and determining,” but there is no “comparing” step to be repeated.  Independent claim 1 has previously included a step of “comparing” but the claim has subsequently been amended to remove this step. 
Claims 1 and 5 recite the limitation "the region" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naviaux et al (2015/027116) in view of Eshghi et al (Imaging of N-Linked Glycans from Formalin-Fixed Paraffin-Embedded Tissue Sections Using MALDI Mass Spectroscopy).
Regarding claim 1, Naviaux et al disclose a method of detecting whether a subject has Post Traumatic Stress Disorder (PTSD) (diagnosing PTSD – [0005]-[0006]) comprising the steps of:
acquiring in vivo spectral data of the region of a brain of a subject (mass spectroscopy, NMR spectroscopy – [0026], metabolites were measured by mass spectrometry – [00129], monitored for PTSD development – [00130]);
determining whether selected molecules in the obtained spectral data differ in concentration relative to selected molecules in reference spectral data obtained from normal subjects who have not been diagnosed with PTSD to determine whether the subject has PTSD based on a comparison (the methods further include comparing the amounts of metabolites so detected with normal or control amounts of the metabolites – [0011], metabolic profile to determine whether a subject has or is at risk for PTSD – [0033]).
Naviaux et al fail to explicitly disclose wherein the selected molecules comprise at least fucosylated glycans.
However, Eshghi et al teach in the same medical field of endeavor, wherein the selected molecules comprise at least fucosylated glycans (mass spectrometry imaging is a powerful tool that has been used to correlate peptides, proteins, lipids and metabolites with their underlying 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the comparing of a selected molecule concentration in a patient with the purpose of diagnosing PTSD of Naviaux et al with the selected molecule being a fucosylated glycan of Eshghi et al as it would provide a metabolic profile of a metabolite known in the art to be visible in spectral data and which is known to demonstrate the presence of a brain disorder in a patient as set forth in Eshghi et al (abstract, p.2149, col.1).
Regarding claim 4, Naviaux et al disclose repeating the steps of acquiring, comparing and determining while the subject is undergoing treatment for PTSD, to determine the progress of treatment (treating the subject having the disease – [0031], detecting amounts in a post-treatment sample from the subject, obtained during or following the treatment – [0032]).
Regarding claim 5, Naviaux et al disclose a system for detecting whether a subject has Post Traumatic Stress Disorder (PTSD) (diagnosing PTSD – [0005]-[0006]) comprising:
a spectrometer for acquiring in vivo spectral data of the region of a brain of a subject (mass spectroscopy, NMR spectroscopy – [0026], metabolites were measured by mass spectrometry – [00129], monitored for PTSD development – [00130]); and
a processor for determining whether selected molecules in the obtained spectral data differ in concentration relative to selected molecules in reference spectral data obtained from normal subjects who have not been diagnosed with PTSD to determine whether the subject has 
Naviaux et al fail to explicitly disclose wherein the selected molecules comprise at least fucosylated glycans.
However, Eshghi et al teach in the same medical field of endeavor, wherein the selected molecules comprise at least fucosylated glycans (mass spectrometry imaging is a powerful tool that has been used to correlate peptides, proteins, lipids and metabolites with their underlying histopathology and MSI provides direct analysis of fucosylated glycans, study the relative abundance of fucosylated complex N-glycans in different brain areas – abstract; glycans play a vital role in almost any biological process and are involved in almost all diseases such as neurodegenerative diseases – p.2149, col.1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the comparing of a selected molecule concentration in a patient with the purpose of diagnosing PTSD of Naviaux et al with the selected molecule being a fucosylated glycan of Eshghi et al as it would provide a metabolic profile of a metabolite known in the art to be visible in spectral data and which is known to demonstrate the presence of a brain disorder in a patient as set forth in Eshghi et al (abstract, p.2149, col.1).
Regarding claim 8, Naviaux et al disclose a memory for storing spectral data obtained from the subject from at least two different time periods, and wherein the processor compares the two differently obtained spectral data to determine whether the subject is responding .
Claims 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naviaux et al (2015/027116) in view of Eshghi et al (Imaging of N-Linked Glycans from Formalin-Fixed Paraffin-Embedded Tissue Sections Using MALDI Mass Spectroscopy) as applied to claims 1 and 5 above, and further in view of Mountford et al (2012/071584).
Regarding claims 3 and 7, Naviaux et al as modified by Eshghi et al disclose the invention as claimed and discussed above, but fail to explicitly disclose wherein the acquired spectral data is L-Correlated SpectroscopY 2 Dimensional (L-COSY 2D) spectral data. 
However, Mountford et al teach in the same medical field of endeavor, wherein the acquired spectral data is L-Correlated SpectroscopY 2 Dimensional (L-COSY 2D) spectral data (two-dimensional MRS technique such as 2D-cosy - [0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the magnetic resonance spectroscopy of Naviaux et al as modified by Eshghi et al with L-COSY 2D spectral data of Mountford et al as it would provide spectroscopy which is capable of detecting smaller changes in biochemical concentrations and identifying individual changes in molecules that are strongly coupled as set forth in Mountford et al ([0012]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-5, 7 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCHELLE DEANNA TURCHEN whose telephone number is (571)270-7104. The examiner can normally be reached Mon - Fri 6:30-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROCHELLE D TURCHEN/             Primary Examiner, Art Unit 3793